Citation Nr: 0212852	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 until 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Montgomery, Alabama, which initially denied 
the benefit sought on appeal.  During the course of the 
veteran's appeal, he moved from Alabama to Michigan, and the 
RO in Detroit, Michigan has assumed jurisdiction over the 
claim.  

The Board further notes that, in his November 2000 
substantive appeal, the veteran expressed a desire for a 
hearing before a Member of the Board.  However, in 
correspondence dated August 2001, that request was withdrawn.  

The RO denied entitlement to a total disability rating based 
on unemployability due to service connected disability in 
September 2000.  In his November 2000 substantive appeal on 
the increased rating issue, the veteran stated that he had 
not been able to work for 4 and a half years due to his 
disability.  The Board construes this statement to be a 
notice of disagreement (NOD) to the September 2000 rating 
action on the TDIU issue and the matter will be further 
addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's schizophrenia, paranoid type, is currently 
productive of complaints of nightmares, paranoid and suicidal 
ideations, mild depression, intrusive thoughts, and auditory 
and visual hallucinations; objective findings reveal near-
continuous depression, mild impairment of attention, 
concentration and short-term memory, with average overall 
intelligence, abstraction ability and no evidence of a 
thought disorder, with Global Assessment of Functioning 
scores of 50 and 55.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
schizophrenia, paranoid type, have been met.  38 U.S.C.A. 
§ 1155 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in October 2000 and a 
supplemental statement of the case issued in July 2001.  In 
this regard, in June 2000, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  He was also notified in May 
2001 of what he needed to do concerning medical records that 
the RO was unable to secure.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
As a result of such efforts, the file now contains VA 
outpatient treatment records dated from August 1999 to 
February 2001.  Additionally, the veteran was afforded a VA 
psychiatric examination in July 2000 in connection with his 
claim.  Finally, the claims file contains treatment reports 
dated from April 1998 to June 1998 from the Jewish Vocational 
Service. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Thus, the obligation that the RO 
provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot. 

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2001).

Specific schedular criteria for rating mental disorders

Schizophrenia, paranoid type, is rated by applying the 
criteria in 38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

Factual background

The veteran participated in vocational assessment program at 
the Jewish Vocational service from April 1998 until June 
1998.  The veteran had difficulty interacting with others at 
the beginning of the program but by the end he was much more 
at ease and friendly as he went about his duties. 

A September 1999 VA worksheet indicated the veteran's risk 
factor for suicide.  That record noted continual 
hallucinations, moderate anxiety, mild hostility and moderate 
depression.  The report indicated that the veteran had 
constant suicidal thoughts, with a specific plan.  It further 
indicated one or more previous suicide attempts, of moderate 
lethality.  Overall, the veteran was assessed a Level II risk 
factor, representing moderate risk of suicide.  

An October 1999 VA treatment report noted that the veteran 
was doing well in school but was somewhat overwhelmed with 
the workload.  His sleep and appetite were good.  There was 
no change in his baseline organic hallucinosis, and no other 
psychotic symptoms.  He denied other than situational 
depression.  

A November 19, 1999, VA treatment report noted that the 
veteran had left his home after conflict with his girlfriend.  
The veteran was not suicidal and had insight to attempt to 
calm down and make decisions after getting decent sleep.  A 
treatment report dated November 23, 1999, indicated that the 
veteran was no longer living with his girlfriend, as there 
was friction regarding the veteran's transsexualism.  The 
report noted that the veteran would attempt to continue his 
coursework in Fine Arts in Cincinnati.  The veteran's artwork 
showed significant talent.  The veteran reported poor sleep 
and a good appetite.  His hallucinations were manageable.  He 
denied suicidal and homicidal thoughts.  A report dated one 
week later noted that the veteran had become increasingly 
suicidal over the last few days, mostly as a result of 
criticisms made by the veteran's mother.  The veteran was 
pursuing a reconciliation with his girlfriend.  Dysthymia and 
organic hallucinosis were diagnosed.

A December 1999 report noted that the veteran was much calmer 
after he and his girlfriend agreed to have more open 
communication.  The veteran's sleep was better and the 
veteran had no suicidal thoughts.  The diagnoses were 
dysthymia and organic hallucinosis.  

A January 2000 VA treatment report noted diagnoses of 
hallucinosis secondary to substance dependence, polysubstance 
dependence in remission for 20 years, dysthymia and 
transsexualism.  

A February 2000 VA treatment report noted the veteran's mood 
to be stable and upbeat.  He had chronic auditory 
hallucinations, which were at best baseline and which were 
easily ignored.  He had continued improvement in his 
communication with his girlfriend, though he still felt that 
he could not express his transsexual feelings easily for fear 
of misunderstanding or even anger or irritation.  The veteran 
stated that this was frustrating for him, but was tolerable.  
He was diagnosed with dysthymia, hallucinosis secondary to 
polysubstance abuse, in remission for 20 years, and 
transsexualism.

A March VA 2000 treatment report noted that the veteran was 
intermittently suicidal, without plan or intent.  The veteran 
had increasing depression.  The veteran also reported a 
worsening of his hallucinosis, but usually only with severe 
stress.  The assessment was dysthymia, severe, hallucinosis 
due to substance dependence, in remission 20 years and 
transsexualism.  

A May 2000 VA treatment report listed a GAF score of 50.  

A June 2000 VA treatment report noted depression.  The 
veteran was not suicidal at that time.  

In July 2000, the veteran was examined by VA.  The examiner 
noted that the claims file had been reviewed.  The veteran's 
medical history was remarkable for drug abuse up until twenty 
years ago.  The report indicated that such abuse included 
hallucinogens such as LSD and mescaline, of which the veteran 
used over 100 times.  Cocaine and amphetamine use over a 15-
year period was further noted, along with heroin addiction in 
the 1960s and 1970s.  His history was also remarkable for 
being raped and beaten by 3 men around 1973.  The veteran 
indicated that he continued to relive that event in his 
memories and nightmares.  It was noted that the veteran had 
made 8 suicide attempts, usually by overdose.  It was noted 
that the veteran was attending school full time in a Bachelor 
of Fine Arts Program at AUM.  The veteran reported that he 
enjoyed going out to movies and to dinner and that he and his 
girlfriend enjoyed shopping together.  

The veteran presented in July 2000 with subjective complaints 
of depression manifested by crying spells.  He also 
complained of difficulty sleeping, nightmares, and anxiety 
manifested by impatience, anger and irritability.  Intrusive 
thoughts were also reported, along with daily suicidal 
tendencies.  He experienced daily auditory and visual 
hallucinations.  Finally he experienced significant paranoid 
ideation.  It was noted that the veteran did not want to 
leave his house.  The veteran noted that his paranoia had 
lessened over time. 

Objectively, the veteran had mild impairment of attention and 
concentration.  There was also some impairment of short-term 
memory.  His abstract verbal reasoning and his overall 
intelligence were average.  Regarding his hallucinations, the 
veteran heard derogatory voices, making commands.  It was not 
clear to the examiner whether his reported visual 
hallucinations were distinguishable from nightmares.  The 
veteran's paranoid ideation involved mild delusions that 
people were trying to harm him.  Regarding suicidal ideation, 
the veteran had a suicide contract with his therapist.  He 
denied present suicidal ideation but reported past homicidal 
ideation.  The veteran also reported intrusive thoughts 
relating to his being raped in 1973.  The veteran had 
difficulty with anger.  He had difficulty establishing 
closeness with others.  

The examiner noted that the veteran continued to meet the 
criteria for paranoid schizophrenia.  The veteran appeared to 
accept his auditory hallucinations and did not react to them 
with distress, nor did he heed them.  There was no evidence 
of a thought disorder or disorganized speech or behavior.  
The veteran showed some evidence of PTSD in relation to being 
raped and beaten in 1973, but the criteria were not 
completely satisfied.  The veteran was found to have 
significant depressive symptoms, including depressed mood, 
insomnia, low energy and feelings of hopeless about the 
future.  His level of symptomatology was moderate.  

The examiner concluded by remarking that the veteran did not 
appear to be completely unemployable, but noted that his 
experience with hallucinations and his paranoia clearly 
interfered with his ability to interact with co-workers and 
supervisors and to maintain a job for a significant length of 
time.  His gender identity disorder also interfered with his 
employment prospects.  The diagnoses were schizophrenia, 
paranoid type, female hormone treatment and financial 
difficulties and social isolation.  He was assigned a GAF 
score of 55.  

A November 2000 VA treatment report noted that the veteran 
was not suicidal.  

A December 2000 VA treatment report noted that the veteran's 
home situation was "mixed," due to his transsexualism.  
Other diagnoses included dysthymia and hallucinosis.  

In a January 12, 2001 VA treatment report, the veteran denied 
suicidal thoughts.  A report dated later that month, on 
January 29, 2001, indicated that the veteran was nearly 
tearful with some suicidal thoughts.  There was no plan or 
intent.  

A February 2001 VA treatment report further noted suicidal 
thoughts, without plan or intent.  The diagnoses at that time 
were dysthymia, hallucinosis secondary to substance abuse and 
alcohol dependence in remission for 21 years.  

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 50 percent for schizophrenia, paranoid 
type.  As discussed above, in order for the next higher 
rating of 70 percent to be assigned, the evidence must 
demonstrate or approximate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The Board finds, for the reasons discussed below, that the 
medical evidence of record does more nearly approximate the 
next-higher disability evaluation of 70 percent under 
Diagnostic Code 9203, but does not warrant a 100 percent 
rating.  

In a September 1999 worksheet assessing the veteran's risk 
factors for suicide, the veteran was found to be at a 
moderate risk.  Indeed, the evidence of record reflects 
multiple complaints of suicidal ideation in March 2000, July 
2000, January 2001 and February 2001.  Moreover, a VA 
treatment report dated September 1999 revealed constant 
suicidal thoughts.  Additionally, at his July 2000 VA 
examination, the veteran noted daily suicidal tendencies.  
That report of examination noted 8 past suicide attempts, 
mostly by overdose. 

The evidence also reflects near-continuous depression, 
reflected in numerous treatment reports, including those 
dated September 1999, November 1999, December 1999, January 
2000, February 2000, March 2000, December 2000 and February.  
Moreover, in March 2000, his dysthymia was deemed "severe."  

Regarding the veteran's level of occupational impairment, the 
VA examiner noted in July 2000 that although the veteran did 
not appear to be completely unemployable, his symptomatology 
clearly interfered with his ability to interact with co-
workers and supervisors, and to maintain a job for a 
significant length of time.  Regarding the veteran's level of 
social impairment, the July 2000 VA examination noted that 
the veteran had difficulty with anger and in establishing 
closeness with others.  The record reflects a great deal of 
instability in the veteran's relationship with his 
girlfriend.  The record also evidenced that the veteran had a 
strained relationship with his mother, and a November 1999 
report showed that the veteran cited his mother as the source 
of his suicidal ideations at that time.      

The veteran's GAF scores further support the Board's 
conclusion that the veteran is entitled to a 70 percent 
rating pursuant to Diagnostic Code 9203.  In May 2000, the 
veteran was assigned a GAF score of 50, representing serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  When examined by VA in July 2000, his 
GAF was 55, reflecting moderate symptomatology.  The Board 
notes that there is little substantive change in the nature 
of the veteran's complaints between May 2000 and July 2000, 
and given that suicidal thoughts were voiced on both 
occasions, the Board finds that the GAF's presented on the 
whole are reflective of the severity of the veteran's 
condition.  

The Board acknowledges that not all of the criteria for a 70 
percent evaluation have been shown by the medical evidence.  
For example, the veteran did not exhibit illogical, obscure, 
or irrelevant speech or impaired impulse control.  However, 
as stated in 38 C.F.R. § 4.21, it is not expected that every 
single symptom be exhibited.  Thus, based on the 
symptomatology described above, the Board finds that the 
evidence shows the veteran's PTSD to most nearly approximate 
a 70 percent evaluation under Diagnostic Code 9203.

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's schizophrenia, 
paranoid type, the Board finds that the next-higher rating of 
100 percent is not warranted here.  The evidence is void of 
gross impairment in thought processes.  Indeed, no evidence 
of a thought disorder was detected upon VA examination in 
July 2000.  Additionally, the evidence does not establish 
grossly inappropriate behavior, or the intermittent inability 
to perform activities of daily living, including the 
maintenance of personal hygiene.  Instead, the evidence shows 
that the veteran was capable of attending classes toward a 
degree in graphic art design.  Moreover, the evidence 
similarly failed to show disorientation to time or place, or 
memory loss for names of close relatives, one's occupation, 
or one's own name. 

In determining that a 100 percent rating pursuant to 
Diagnostic Code 9203 is not justified, the Board does 
acknowledge the medical evidence demonstrating daily auditory 
and visual hallucinations.  However, a February 2000 VA 
treatment report noted that his hallucinations were at best 
baseline and were easily ignored.  The July 2000 report of VA 
examination noted that the veteran appeared to accept his 
auditory hallucinations and did not react to them with 
distress, nor did he heed them.  Thus, the veteran's 
hallucinations, which are only one of the factors to consider 
in assigning a 100 percent evaluation, have not been shown to 
result in a total impairment in occupational and/or social 
functioning.   

Furthermore, although the evidence notes 8 previous suicide 
attempts, it also noted that most were caused by drug 
overdoses.  As the veteran has been drug-free for over 20 
years, those earlier attempts occurred long before the 
present claim, and therefore do not serve to justify a 100 
percent rating.  Moreover, the Board finds that the 
intermittent findings of current suicidal ideation best 
reflect an evaluation of 70 percent, rather than 100 percent. 

Finally, while the evidence does reveal that the veteran's 
schizophrenia, paranoid type, does place some limits on his 
uemployability, this has been contemplated in the award of a 
70 percent rating under Diagnostic Code 9203.  As noted 
above, while the veteran is not employed, he is a full time 
student.  Moreover, the evidence does not reflect that 
necessitated any frequent periods of hospitalization.  For 
these reasons, application of the regular schedular standards 
is not rendered impracticable.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating for schizophrenia, paranoid type, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  


REMAND


The veteran's statement in his November 2000 substantive 
appeal on his inability to work may be construed as a notice 
of disagreement to the September 2000 rating action denying a 
TDIU.  Therefore, this matter is REMANDED to the RO for the 
following action:  

The RO should issue to the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
total disability rating based on 
unemployability due to service-connected 
disability (TDIU) in accordance with 
Manlincon v. West, 12 Vet. App. 238 
(1999).  An appropriate period of time 
should be allowed for response.


Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action.  The Board intimates no opinion as to the 
ultimate outcome of this matter.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

